As filed with the Securities and Exchange Commission on March 15, 2013 1933 Act Registration No. 333-117597 1940 Act File No. 811-21606 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 12 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] Amendment No. 14 [X] (Check appropriate box or boxes.) TILSON INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 152 West 57th Street, 46th Floor, New York, NY10019 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code: (303) 623-2577 Rhonda A. Mills 1290 Broadway, Suite 1100, Denver, CO 80203 (Name and Address of Agent for Service) With copy to: Thomas W. Steed, III Kilpatrick, Townsend & Stockton LLP 4208 Six Forks Road, Suite 1400 Raleigh, North Carolina 27609 Approximate date of proposed public offering: As soon as practicable after the effective date of the Registration Statement. It is proposed that this filing will become effective: [X] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Shares of Beneficial Interest SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this amendment to the registration statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 12 to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Denver, and State of Colorado on this 15th day of March, 2013. Tilson Investment Trust By: /s/ Rhonda A. Mills Rhonda A. Mills Secretary Pursuant to the requirements of the Securities Act, this Amendment to Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date James H. Speed, Jr.* Trustee and Chairman March 15, 2013 James H. Speed, Jr. Jack E. Brinson* Trustee March 15, 2013 Jack E. Brinson Whitney R. Tilson* Trustee, President, and Principal Executive Officer March 15, 2013 Whitney R. Tilson Glenn H. Tongue* Vice President, Treasurer, and Principal Financial Officer March 15, 2013 Glenn H. Tongue /s/ Kimberly R. Storms Assistant Treasurer March 15, 2013 Kimberly S. Storms /s/ Rhonda A. Mills Secretary March 15, 2013 Rhonda A. Mills *By: /s/ Rhonda A. Mills Rhonda A. Mills Attorney-in-Fact March 15, 2013 EXHIBIT INDEX Index No. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
